UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

AUG 2 3 203

‘\str'\€f a“

WILLIAM PATRICK-BEY, ) C\¢sf:r'“§’, ,,t¢y courts
)
Plaintifr, )
)

v. § Civil Action No. 1 5 _, l ‘ZC) 2
U.s. Go\/ERNMENT coRP., )
)
Defendant. )
MEMoRANDUM oP1N1oN

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. According to the plaintiff, who describes himself as a
dual citizen of the United States and Morocco, he is entitled to compensation of $lOO million
"for Breach of contract, conversion, [and] abuse of process against all corporate officials and

Securities." Compl. at l.

The Federal Rules of Civil Procedure require that a complaint contain "‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]"’ Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gz'bson, 355 U.S. 41, 47 (1957)).
Further, a complaint must "contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face."’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). A claim is facially plausible "when the plaintiff pleads factual

\~\\

‘content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Ia'. (quoting Twombly, 550 U.S. at 5 56). Although a pro se complaint is
"held to less stringent standards than formal pleadings drafted by lawyers," Erz'ckson v. Pardus,
551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation omitted), it too, "must
plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of
misconduct,"’ Atherton v. District of Columbia Ojj”zce of the Mayor, 567 F.3d 672, 681-82 (D.C.
Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79). As drafted, the complaint fails to meet these
goals. The complaint fails to set forth sufficient factual allegations to support his claims.

Accordingly, the Court will dismiss the complaint. An Order is issued separately.

wasn

United States District Judge

DATE; §